Title: To George Washington from Major Lemuel Trescott, 14 May 1780
From: Trescott, Lemuel
To: Washington, George



Sir
Paramus [N.J.] May 14 [1780] 11. oClock P.M.

I have this moment receved Intelliegence from Captn Ward (at Hackingsack) by Express that the Enemies Shipping are Comning up the North River, they were he Says at Fort Lee or oposite this afternoon I thought it my Duty to Give Your Excellency the Earleyest Intelligence of a matter of So much Consequence. I am Your Excellencies most Obedient & very Humble Servt

Lem. Trescott Major Comdt Detachment

